DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 24, 30, and 31 are currently amended. Claims 2, 3, 8, 10, 20-23, and 25-29 are as previously presented. Claims 4-7, 9, and 11-19 are canceled.  
Response to Arguments
Applicant’s arguments, see remarks, filed 10/14/2020, with respect to the 35 USC 103 rejections of claims 1-3, 8, 10, 20-21, and 26-29 have been fully considered and are persuasive in view of applicant’s amendments.  The prior art rejections of claims 1-3, 8, 10, 20-21, and 26-29 has been withdrawn. 
Also in view of applicant’s amendments filed 10/14/2020 the objections to claims 4, 11-12, 24-25, and 30-31 have been withdrawn either due to the parent claim being no longer rejected or the claims themselves being canceled.
Allowable Subject Matter
Claims 1-3, 8, 10, and 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 22 recite forms of “third sipes extending axially inwardly from the axially inner ends of the respective second shoulder lug grooves into the middle land region in the second tread half portion, and each having a width of less than 2 mm over the entire length thereof, wherein the third sipes are smoothly continued from the shoulder land region to the middle land region through the shoulder main groove in the second tread half portion, and the third sipes have axially inner ends and connected to the respective 
Claims 2-3, 8, 10, 20-21, and 23-31 are dependent upon these independent claims and are therefore are allowable for similar reasons, having the same limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741